VIA ECF                                                                      USDC SDNY
                                                                             DOCUMENT
November 25, 2019
                                                                             ELECTRONICALLY FILED
Honorable Gregory H. Woods                                                   DOC #:
United States District Court Southern District of New York                   DATE FILED: 12/3/2019
500 Pearl Street
New York, NY 10007-1312                                           MEMORANDUM ENDORSED
Re:    State Street Global Advisors Trust Company v. Visbal, Case No. 1:19-cv-1719-GHW

Dear Judge Woods:

The parties had a productive meet and confer. The result is that Plaintiff agreed to narrow
the scope of certain Interrogatories and Defendant has indicated she will answer Interrogatories
Nos. 2–7, 24, and 25, making a good-faith effort to provide her responses on or before
December 6, 2019. Thus, the sole remaining interrogatory issue is Interrogatory No. 1, which
calls for certain specific details of each sale.

Defendant contends that because she does not have a working spreadsheet (or other
summary document) collecting and organizing this information, the requested information must
be culled from the documents produced, which would be an incredibly burdensome undertaking.
As such, Defendant contends that such information is just as accessible to Plaintiff, who may
collect and organize this information, as it is for Defendant. Plaintiff disagrees simply because the
information requested is uniquely Ms. Visbal’s and she knows her own (somewhat disorganized)
documents better than Plaintiff, the universe of which appears to be comprised
chiefly of emails/correspondence and outdated buyer lists.

Finally, with respect to Visbal’s subpoena for testimony from Ms. McCallion, a member of the
trial team at Fish & Richardson, the parties’ respective positions are as follows.

Defendant. The Defendant maintains that Plaintiff has failed to make a “timely motion” as
required under Fed. R. Civ. P. 45 because the deposition was noticed for November 25.
Defendant notes that although Plaintiff accepted service of the subpoena and the accompanying
deposition notice and notice of subpoena on November 7, 2019, Plaintiff did not raise any
alleged defects until late in the evening on Sunday, November 24th, after counsel for
Defendant had already travelled to New York to take Ms. McCallion’s deposition.

Plaintiff. Plaintiff contends that the subpoena itself was defective under Rule 45 because, inter
alia, Visbal failed to specify the date or the time of the deposition in the subpoena (the “Date and
Time” field was left blank). With respect to Defendant’s recent travel, Plaintiff contends that it
was ill advised at least because (1) Plaintiff told Defendant it would be moving to quash the
subpoena during the November 7 conference with the Court and (2) Defendant improperly
ignored Plaintiff’s subsequent November 14 request to meet and confer on the subpoena when
service was accepted on that day (and not before, as Visbal states above).

As such, in the event that the Court elects to treat the subpoena as valid and timely served,
the Plaintiff proposes the following briefing schedule (subject to the Court’s approval,
recognizing
that this briefing occurs after the close of fact discovery) concerning Plaintiff’s motion to quash
the deposition of Ms. McCallion:

                                 Opening Brief: December 6, 2019
                                 Opposition Brief: December 13, 2019
                                 Reply Brief: December 18, 2019

Visbal does not object to this proposed schedule.

                                              *        *       *

The parties thank the Court for its attention to this matter and note that they are available for a
further teleconference with the Court either (1) any time tomorrow except from 12 pm–4:30 pm
(when counsel for Plaintiff is in court on another matter in Delaware, and counsel for Defendant
has other previous obligations) or (2) Wednesday from 2 pm–5 pm.

Respectfully submitted,

  /s/ John S. Goetz                                          /s/ Steven J. Mitby
  John S. Goetz                                              Steven J. Mitby
  FISH & RICHARDSON P.C.                                     Seiler Mitby, PLLC
  goetz@fr.com                                               smitby@seilermitby.com
  601 Lexington Avenue, 52nd Floor                           2700 Research Forest Drive, Suite 100
  New York, NY 10022                                         The Woodlands, Texas 77381
  Telephone: (212) 765-5070                                  Telephone: (281) 419-7770
  Facsimile: (212) 258-2291                                  Fax: (281) 419-7791

  Attorney for Plaintiff                                     Attorney for Defendant


The Court will hold a telephone conference to address both of the issues raised in this letter on December 6, 2019 at 4:30
p.m. That conference will also serve as a pre-motion conference on Defendant’s motion to hold Kristen McCallion in
contempt of court, as requested by Defendant at Dkt No. 169.

The Clerk of Court is directed to terminate the motion pending at Dkt No. 169.


SO ORDERED.
Dated: December 3, 2019                                             _____________________________________
New York, New York                                                          GREGORY H. WOODS
                                                                           United States District Judge




                                                                                                             2
